FILE COPY



       In re Robert L.
      GriffithAppellant/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 28, 2014

                                            No. 04-14-00199-CR

                                       IN RE Robert L. GRIFFITH

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On March 26, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s request for leave to file the petition for writ of mandamus is DENIED AS MOOT. The
court’s opinion will issue at a later date.

           It is so ORDERED on March 28th, 2014.


                                                                     ____________________________
                                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1 This proceeding arises out of Cause No. 2013CR3530, styled The State of Texas v. Robert L. Griffith, pending in
the 187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.